                             THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

ROTHSCHILD BROADCAST
DISTRIBUTION SYSTEMS, LLC,

                Plaintiff,
                                                    CIVIL ACTION NO. 1:20-cv-00397-MN
      v.

WORLD WRESTLING                                     JURY TRIAL DEMANDED
ENTERTAINMENT, INC.,

                Defendant.


             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

           Plaintiff Rothschild Broadcast Distribution Systems, LLC hereby files this Notice of

 Voluntary Dismissal Without Prejudice pursuant to Federal Rule of Civil Procedure

 41(a)(1)(A)(i). According to Rule 41(a)(1)(A)(i), an action may be dismissed by the plaintiff

 without order of court by filing a notice of dismissal at any time before service by the

 adverse party of an answer. Accordingly, Rothschild Broadcast Distribution Systems, LLC

 hereby voluntarily dismisses this action against World Wrestling Entertainment, Inc. without

 prejudice, pursuant to Rule 41(a)(1)(A)(i) with each party to bear its own fees and costs.

 Dated: April 9, 2020                               Respectfully submitted,

                                                    /s/ Jimmy Chong
                                                    JIMMY CHONG, ESQ. (#4839)
                                                    CHONG LAW FIRM
                                                    2961 Centerville Rd.
                                                    Ste 350
                                                    Wilmington, DE 19808
                                                    302-999-9480
                                                    chong@chonglawfirm.com

                                                    ATTORNEYS FOR PLAINTIFF
                                                    ROTHSCHILD BROADCAST
                                                    DISTRIBUTION SYSTEMS, LLC
